     Case 3:18-cv-00547-LAB-MDD Document 112 Filed 12/29/20 PageID.645 Page 1 of 5



1
2
3
4
5
6
7                          UNITED STATES DISTRICT COURT
8                       SOUTHERN DISTRICT OF CALIFORNIA
9
10    LANCE WILLIAMS,                          Case No.: 18cv547-LAB-MDD
11                                Plaintiff,
                                               ORDER RE: PLAINTIFF’S
12    v.                                       MOTION FOR SANCTIONS
13    O. ORTEGA, et al.,
                               Defendants.     [ECF No. 108]
14
15
16           On December 9, 2020, Lance Williams (“Plaintiff”), a state prisoner
17    proceeding pro se and in forma pauperis in this civil rights action pursuant to
18    42 U.S.C. § 1983, moved the Court to impose sanctions upon Defendants for
19    withholding documents responsive to his document requests in request for
20    production of documents, set three, numbers 2 and 3. (ECF No. 108).
21    Defendants filed a response in opposition, arguing that they produced all
22    responsive documents in their possession, custody, and control, and that they
23    otherwise validly objected to the requests. (ECF No. 110). For the reasons
24    stated herein, the Court DENIES Plaintiff’s request pursuant to Federal
25    Rule of Civil Procedure 37(c)(1), but ORDERS Defendants to: (1) conduct a
26    further search of responsive documents to Plaintiff’s requests for production
27    of documents, set three, numbers 2 and 3; (2) conduct a thorough review of

                                               1
                                                                        18cv547-LAB-MDD
     Case 3:18-cv-00547-LAB-MDD Document 112 Filed 12/29/20 PageID.646 Page 2 of 5



1     the prior production in this case; and (3) file a declaration with the Court
2     explaining whether their production complies with Federal Rule of Civil
3     Procedure 26(g).
4                              I.      LEGAL STANDARD
5            The Federal Rules of Civil Procedure authorize parties to obtain
6     discovery of "any nonprivileged matter that is relevant to any party's claim or
7     defense and proportional to the needs of the case . . . ." Fed. R. Civ. P.
8     26(b)(1). "Information within the scope of discovery need not be admissible in
9     evidence to be discoverable." Id. District courts have broad discretion to
10    limit discovery where the discovery sought is "unreasonably cumulative or
11    duplicative, or can be obtained from some other source that is more
12    convenient, less burdensome, or less expensive." Fed. R. Civ. P. 26(b)(2)(C).
13           A party may request the production of any document within the scope
14    of Rule 26(b). Fed. R. Civ. P. 34(a). "For each item or category, the response
15    must either state that inspection and related activities will be permitted as
16    requested or state an objection to the request, including the reasons." Fed. R.
17    Civ. P. 34(b)(2)(B). If the responding party chooses to produce responsive
18    information, rather than allow for inspection, the production must be
19    completed no later than the time specified in the request or another
20    reasonable time specified in the response. Id. An objection must state
21    whether any responsive materials are being withheld on the basis of that
22    objection. Fed. R. Civ. P. 34(b)(2)(C). An objection to part of a request must
23    specify the part and permit inspection or production of the rest. Id. The
24    responding party is responsible for all items in "the responding party's
25    possession, custody, or control." Fed. R. Civ. P. 34(a)(1). Actual possession,
26    custody or control is not required. Rather, "[a] party may be ordered to
27    produce a document in the possession of a non-party entity if that party has a

                                              2
                                                                         18cv547-LAB-MDD
     Case 3:18-cv-00547-LAB-MDD Document 112 Filed 12/29/20 PageID.647 Page 3 of 5



1     legal right to obtain the document or has control over the entity who is in
2     possession of the document." Soto v. City of Concord, 162 F.R.D. 603, 620
3     (N.D. Cal. 1995).
4            Pursuant to Federal Rule of Civil Procedure 37(c), a party that fails to
5     provide responsive documents it has in its possession, custody, or control, “is
6     not allowed to use that information . . . to supply evidence on a motion, at a
7     hearing, or at a trial, unless the failure was substantially justified or is
8     harmless.” Fed. R. Civ. P. 37(c)(1). In the event a party wrongfully withholds
9     responsive information, sanctions may be imposed under Rule 26(g)(3)
10    against anyone who signed the response. Fed. R. Civ. P. 26(g)(1)(A)-(3).
11                         II.    RELEVANT BACKGROUND
12           Plaintiff propounded requests for production, set three, around June
13    4, 2020. (ECF No. 65 at 2). As relevant to the instant motion, request
14    number two asks Defendants to produce “all healthcare appeal grievances . . .
15    in the personnel files of all named defendants for actions that are claimed
16    against them in this complaint.” (ECF No. 55 at 14). Plaintiff specifies that
17    for Defendant Valencia, that includes “acts of deliberate indifference to
18    medical and mental health care, failure to act, failure to report incident,
19    failure to protect, dishonesty, falsifying discipline reports, fabrication of
20    charges and evidence, retaliation.” (Id. at 15). Request number three asks
21    Defendants to produce “[a]ll 602 appeal grievances custody and medical filed
22    on R. Valencia by Plaintiff Lance Williams.” (Id. at 15).
23           On July 16, 2020, Plaintiff filed a motion to compel Defendants to
24    respond to his requests for production set three. (ECF No. 55). Defendants
25    indicated that they would provide a response to Plaintiff’s third set on or
26    before September 7, 2020. (ECF No. 65 at 2). Accordingly, the Court denied
27    Plaintiff’s motion to compel responses to his third set. (ECF No. 66 at 3).

                                               3
                                                                          18cv547-LAB-MDD
     Case 3:18-cv-00547-LAB-MDD Document 112 Filed 12/29/20 PageID.648 Page 4 of 5



1            On September 22, 2020, Plaintiff moved to compel Defendants to
2     respond to his third set of requests for production of documents, numbers 1
3     and 2. (ECF No. 78). However, in moving to compel production of documents
4     responsive to request number 2, Plaintiff only sought “citizen complaints” in
5     the personnel files of all named defendants. (ECF No. 78). Defendants
6     objected on the ground that the term “citizen complaints” is “vague and
7     ambiguous.” (ECF No. 80 at 3). The Court sustained Defendants’ objection.
8     (ECF No. 81).
9            On September 24, 2020, Defendants supplemented their response to
10    Plaintiff’s third set of requests for production of documents. (ECF No. 111 at
11    14). With respect to request number 3, Defendants objected on the grounds
12    that the requested documents “are equally available to Plaintiff as part of his
13    own prison Central file or by request through the prison appeals office.” (Id.).
14    Notwithstanding the objection, Defendants produced CDCR 602 Log No.
15    RJD-A-18-02815 and CDCR 602 Log No. RJD-A-03783 and noted that “there
16    are no other responsive documents.” (Id.).
17                                III.    DISCUSSION
18           Plaintiff argues Defendants failed to produce healthcare grievances he
19    filed against Defendant Valencia. In support, Plaintiff attaches 602-HC
20    grievances in his possession that Defendants did not produce. (ECF No. 108
21    at 23-47). The grievances in Plaintiff’s possession are responsive to request
22    numbers 2 and 3 because they are healthcare grievances filed by Plaintiff
23    against Defendant Valencia. (See ECF No. 55 at 14-15). Defendants concede
24    that they did not produce these healthcare grievances. (See ECF No. 111 at
25    3). They argue they do not have possession, custody, or control over these
26    healthcare grievances and that they validly objected to Plaintiff’s request on
27    the grounds that they were in Plaintiff’s possession. (Id.). Defendants

                                             4
                                                                        18cv547-LAB-MDD
     Case 3:18-cv-00547-LAB-MDD Document 112 Filed 12/29/20 PageID.649 Page 5 of 5



1     further contend the Court should uphold its prior Order sustaining their
2     objection to request number 2 on the grounds that it is vague. (Id. at 2).
3            First, Defendants’ objection to request number 2 was raised in
4     response to Plaintiff’s use of the term “citizen complaints.” (ECF No. 80 at 3).
5     To the extent Defendants claim that the term “healthcare appeal grievances”
6     is vague, that objection is overruled. Defendants’ second objection is also
7     meritless. There may be value in determining whether Defendants had
8     documents in their possession, custody, or control despite Plaintiff also
9     having access to them.
10           The fact that Defendants could not find grievances against named
11    defendants in this action begs credulity and the Court is concerned about
12    Defendants’ record keeping and search for records. Notwithstanding these
13    concerns, the Court recognizes that Plaintiff is in possession of these
14    documents. Therefore, the Court DENIES Plaintiff’s request to impose
15    monetary sanctions pursuant to Federal Rule of Civil Procedure 37(c)(1)
16    because the failure to produce was harmless. Instead, the Court ORDERS
17    Defendants to: (1) conduct a further search of responsive documents to
18    Plaintiff’s requests for production of documents, set three, numbers 2 and 3;
19    (2) conduct a thorough review of the prior production in this case; and (3) file
20    a declaration with the Court explaining whether their production complies
21    with Federal Rule of Civil Procedure 26(g) on or before January 8, 2021.
22           IT IS SO ORDERED.
23
24
      Dated: December 29, 2020
                                          /v(, t ~ 'vJ_ :Jk L
                                          Hon. Mitchell D. Dembin
25                                        United States Magistrate Judge
26
27

                                              5
                                                                        18cv547-LAB-MDD
